UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number: 333-156059 Minerco Resources, Inc. (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7999 Rue Chouinard Lasalle, Quebec, Canada H8N 2E5 (Address of principal executive offices) (514) 461-1375 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesþ No o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo o APPLICABLE ONLY TO CORPORATE ISSUERS As of December 8, 2009 the registrant had 55,257,500 outstanding shares of its common stock. Table of Contents PART I – FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II – OTHER INFORMATION 8 Item 1.Legal Proceedings 8 Item 2.Unregistered Sales of Equity Securities 8 Item 3.Defaults Upon Senior Securities 8 Item 4.Submission of Matters to a Vote of Security Holders 8 Item 5.Other Information 8 Item 6.Exhibits 8 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements The unaudited interim financial statements of Minerco Resources, Inc. follow. All currency references in this report are to U.S. dollars unless otherwise noted. Minerco Resources, Inc. (An Exploration Stage Company) October 31, 2009 (Unaudited) Index Balance Sheets F-1 Statements of Expenses F-2 Statements of Cash Flows F-3 Notes to the Unaudited Financial Statements F-4 2 Minerco Resources, Inc. (An Exploration Stage Company) Balance Sheets October 31, (unaudited) July 31, ASSETS Current Assets Cash $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Total Liabilities Stockholders’ Deficit Common stock, $0.001 par value, 75,000,000 shares authorized, 55,257,500 shares issued and outstanding Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these unaudited financial statements F-1 Minerco Resources, Inc. (An Exploration Stage Company) Statements of Expenses (unaudited) Three Months Ended October 31, Three Months Ended October 31, Period from
